


110 HR 3488 IH: To require mobile phones containing digital cameras to

U.S. House of Representatives
2007-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3488
		IN THE HOUSE OF REPRESENTATIVES
		
			September 6, 2007
			Mr. King of New York
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To require mobile phones containing digital cameras to
		  make a sound when a photograph is taken.
	
	
		1.Short titleThis Act may be cited as the Camera
			 Phone Predator Alert Act.
		2.FindingCongress finds that children and adolescents
			 have been exploited by photographs taken in dressing rooms and public places
			 with the use of a camera phone.
		3.Audible Sound
			 Standard
			(a)RequirementBeginning 1 year after the date of
			 enactment of this Act, any mobile phone containing a digital camera that is
			 manufactured for sale in the United States shall sound a tone or other sound
			 audible within a reasonable radius of the phone whenever a photograph is taken
			 with the camera in such phone. A mobile phone manufactured after such date
			 shall not be equipped with a means of disabling or silencing such tone or
			 sound.
			(b)Enforcement by
			 Consumer Product Safety CommissionThe requirement in subsection (a) shall be
			 treated as a consumer product safety standard promulgated by the Consumer
			 Product Safety Commission under section 7 of the Consumer Product Safety Act
			 (15 U.S.C. 2056). A violation of subsection (a) shall be enforced by the
			 Commission under section 19 of such Act (15 U.S.C. 2068).
			
